UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 17, 2010 NATIONAL TECHNICAL SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) California 0-16438 95-4134955 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, California (Address of Principal Executive Offices) Zip Code (818) 591-0776 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 8.01. Other Events. On June 18, 2010, we issued a press release announcing our Board of Directors declared a special cash dividend, on June 17, 2010, of $.07 per common share payable on July 19, 2010 to shareholders of record on July6, 2010. Although we do not currently have a policy of issuing regular dividends or special dividends and the Board does not contemplate a change in that policy, the Board may consider special dividends from time-to-time in the future in light of then existing conditions, including earnings, cash condition and capital requirements. The information contained in the press release is incorporated herein by reference and furnished as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibit Exhibit 99.1 Press release dated June 18, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto dulyauthorized. Date:June 18, 2010 National Technical Systems, Inc. By: /s/ Raffy Lorentzian Name: Raffy Lorentzian Title: Senior Vice President Chief Financial Officer -2-
